

	

		II

		109th CONGRESS

		2d Session

		S. 2505

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mr. Lieberman (for

			 himself, Mr. DeWine, and

			 Mr. Voinovich) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on aerosol valves

		  designed to deliver a metered dose (50 microliters) of a pressurized liquid

		  pharmaceutical.

	

	

		1.Certain aerosol

			 valves

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							

								9902.84.82Aerosol

						valves designed to deliver a metered dose (50 microliters) of a pressurized

						liquid pharmaceutical with a mounting cup inside diameter of 20.1 mm, a

						mounting cup height (skirt to shoulder) of 7.49 mm, stem outside diameter of

						2.79 mm, with components made of stainless steel and buna rubber with a

						retaining cup of aluminum (provided for in subheading 8481.80.30)FreeNo ChangeNo Change12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by this section applies to goods entered,

			 or withdrawn from warehouse for consumption, on or after the date that is 15

			 days after the date of enactment of this Act.

			

